DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 11, there are two semi-colons in a row, and one should be removed.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on line 9, there are two semi-colons in a row, and one should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7, and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Since this application is a divisional application of parent application, Serial No. 14/719,233, the instant Specification and its set of claims should not add any new matter to the instant application that were not previously stated in the parent application. 
The Examiner notes that Claims 4 & 7 each add an “another liquid-solid separation unit” in addition to the already recited “liquid-solid separation unit” recited in independent Claim 1.  The Examiner notes that there does not appear to be explicit support for a second “liquid-solid separation unit” in the instant Specification or in the Drawings of the present application.  For this reason, the Examiner considers this limitation new matter.
The Examiner notes that Claim 5 adds an “another solid-solid separation unit” in addition to the already recited “solid-solid separation unit” recited in independent Claim 1.  The Examiner notes that there does not appear to be explicit support for a second “solid-solid separation unit” in the instant Specification or in the Drawings of the present application.  For this reason, the Examiner considers this limitation new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 11, 14, 15 
Claim 5 recites the limitation “mobile biofilm” on line 2.  It is not clear if this limitation is the same limitation as “mobile biofilm” on lines 9-10 of Claim 1, or if this limitation is a different type of “biofilm”.  Examiner interprets it to be the same.
Claim 5 recites the limitation “residual solids” on line 3.  It is not clear if this limitation is the same limitation as “residual solid matter” as on line 6 of Claim 1, or if this limitation is a different type of “residual solids”.  Examiner interprets it to be the same.
Claim 11 recites the limitation “water” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “water” on line 5 of the claim, or if this limitation is a different type of “water”.   Examiner interprets it to be the same.
Claim 11 recites the limitation “the isolated mobile biofilm” on lines 14-15 of the claim.  It is not clear if this limitation is the same limitation as “the mobile biofilm” as on line 8, or “the isolated mobile biofilm stream” as on lines 10-11 of the claim, or a different limitation altogether.  Examiner interprets it to be different.
Claim 14 recites the limitation “water” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “water” as on line 5 or line 6 of Claim 11, or if this is different “water”.  Examiner interprets it to be the same.
Claim 14 recites the limitation “an underflow” on lines 2-3 of the claim.  It is not clear if this limitation is the same limitation as “an underflow” on line 7 of Claim 11, or if this is a different “underflow”.  Examiner interprets it to be the same.
Claim 15 recites the limitation “mobile biofilm” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “mobile biofilm” on line 5 of Claim 11, or if this is different “mobile biofilm”.  Examiner interprets it to be the same.
Claim 15 recites the limitation “residual solids” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “residual solid matter” on line 5 of Claim 11, or if this is different “mobile biofilm”.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., (“Conner”, US 2011/0005284).
Claims 1-11 is directed to a method of treating contaminated water, a method type invention group.
Regarding Claims 1-11, a first embodiment of Conner (Embodiment 1) discloses a method of treating contaminated water, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Mixing Zone 360, See Figure 3, and See paragraphs [0120] & [0121]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120], [0121] & [0126]); 
(c) separating, in a liquid-solid separation unit, water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 

(e) adding a second bioreactor influent and a portion of the isolated mobile biofilm stream to a second bioreactor, (Stream 303 or Stream 394 to Reactor 302 and Shearing Zone 386, See Figure 3, and See paragraphs [0121] & [0122]); 
(f) providing conditions suitable for the portion of the isolated mobile biofilm stream added to the second bioreactor to biochemically transform one or more contaminants in the second bioreactor influent to form a second bioreactor effluent which includes the isolated mobile biofilm, (Combination of Reactor 302 and Shearing Zone 386 treats biomass aerobically and then separates biomass from adsorbent and directs biomass into Recycle Line 389, See Figure 3, and See paragraphs [0121] & [0122]); and 
(g) delivering the second bioreactor effluent to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose isolating 50% to 100% of the mobile biofilm.
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 100% of the mobile biofilm, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating isolating 50% to 100% of the mobile biofilm as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 3: The method of claim 1, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 4: The method of claim 1, further comprising: separating, in another liquid-solid separation unit, water from the second portion of the first bioreactor effluent to form an underflow, the second portion of the first bioreactor effluent comprising the residual solids stream, (Membrane System 304 with Sludge Stream 314, See Figure 3, and See paragraph [0121], Conner).
Claim 5: The method of claim 1, further comprising: isolating, in another solid-solid separation unit, mobile biofilm in the underflow of the liquid-solid separation unit from residual solids in the underflow of the liquid-solid separation unit, (Separation Zone 387, See Figure 3, and See paragraph [0139], Conner).
Claim 6: The method of claim 1, wherein (c) and (d) are carried out contemporaneously, and further comprising: disposing of the residual solids stream or subjecting the residual solids stream to further treatment, (Directing flow from Reactor 302 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner; Examiner interprets ‘contemporaneously’ as occurring during the same treatment cycle time); and directing the underflow to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121], Conner).
Claim 7: The method of claim 1, further comprising directing the residual solids stream to another liquid-solid separation unit, (Outlet 308 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner).
Claim 8: The method of claim 1, further comprising: directing the residual solids stream from the solid-solid separation unit to a third bioreactor, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner); and adding a third bioreactor influent to the third bioreactor, (Stream 394 or Bypass Stream 303 to Reactor 302 to System 304, See Figure 3, and See paragraph [0121], Conner).
Claim 9: The method of claim 1, further comprising delivering the underflow to the first bioreactor, (Effluent 372 is further treated and eventually Recycle Line 389 is returned to Mixing Zone 360, See Figure 3, and See paragraph [0121], Conner).
Claim 10: The method of claim 1, further comprising delivering the residual solids stream to a third bioreactor, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner).
Regarding Claims 11-20, Conner discloses a method of treating contaminated water, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Mixing Zone 360, See Figure 3, and See paragraphs [0120] & [0121]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120] & [0121]); 
(c) separating water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 
(d) isolating the mobile biofilm from a second portion of the first bioreactor effluent to form an isolated mobile biofilm stream and a residual solids stream, (Regeneration Reactor 302, specifically Solids Separation Apparatus 322, creates a stream to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121]); 
(e) adding a second bioreactor influent and a portion of the isolated mobile biofilm stream to a second bioreactor, (Stream 303 or Stream 394 to Reactor 302 and Shearing Zone 386, See Figure 3, and See paragraphs [0121] & [0122]); 
(f) providing conditions suitable for the portion of the isolated mobile biofilm stream added to the second bioreactor to biochemically transform one or more contaminants in the second bioreactor influent to form a second bioreactor effluent which includes the isolated mobile biofilm, (Combination of Reactor 302 and Shearing Zone 386 treats biomass aerobically and then separates biomass from adsorbent and directs biomass into Recycle Line 389, See Figure 3, and See paragraphs [0121] & [0122]); and 
(g) delivering the second bioreactor effluent to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose isolating 50% to 100% of the mobile biofilm.
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 100% of the mobile biofilm, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating isolating 50% to 100% of the mobile biofilm as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 13: The method of claim 11, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 14: The method of claim 11, further comprising: separating water from the second portion of the first bioreactor effluent to form an underflow, the second portion of the first bioreactor effluent comprising the residual solids stream, (Membrane System 304 with Sludge Stream 314, See Figure 3, and See paragraph [0121], Conner).
Claim 15: The method of claim 11, further comprising: isolating mobile biofilm in the underflow from residual solids in the underflow, (Regeneration Reactor 302 to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121], Conner)
Claim 16: The method of claim 11, wherein (c) and (d) are carried out contemporaneously, and further comprising: disposing of the residual solids stream or subjecting the residual solids stream to further treatment, (Directing flow from Reactor 302 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner; Examiner interprets ‘contemporaneously’ as occurring during the same treatment cycle time); and directing the underflow to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121], Conner).
Claim 17: The method of claim 11, further comprising directing the residual solids stream to a liquid-solid separation unit, (Outlet 308 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner).
Claim 18: The method of claim 11, further comprising: directing the residual solids stream to a third bioreactor, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner); and adding a third bioreactor influent to the third bioreactor, (Stream 394 or Bypass Stream 303 to Reactor 302 to System 304, See Figure 3, and See paragraph [0121], Conner).
Claim 19: The method of claim 11, further comprising delivering the underflow to the first bioreactor, (Effluent 372 is further treated and eventually Recycle Line 389 is returned to Mixing Zone 360, See Figure 3, and See paragraph [0121], Conner).
Claim 20: The method of claim 11, further comprising delivering the residual solids stream to a third bioreactor, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779